 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee wee wee ew wee ee ee eee ee ew eh Ee hr xX
MIGUEL BAEZ DURAN etal.

Plaintiffs,

ORDER
-against-
18 Civ. 6685 (GBD)

EL G PARKING INC. et al.,

Defendants.
—_w ene en ewe ewe ee ee ee ee ee ee ee ew ew EE Ee ew EE EB ec EK xX

GEORGE B. DANIELS, United States District Judge:

The April 28, 2020 conference is adjourned to August 4, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020
Gain, B Dore

EifOR B. DANIELS
ited States District Judge

 

 

 
